Citation Nr: 0906077	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  06-09 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to service connection for claimed dry eye 
syndrome with orbicularis myokymia.  

2.  Entitlement to service connection for a claimed sleep 
disorder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1973 to 
April 2002. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 RO rating decision.  

The Board notes that the Veteran did not file a timely VA-9 
Substantive Appeal as to the issues of service connection for 
an irregular heart beat, atopic dermatitis and positive PPD 
test.  Therefore, those issues are not before the Board.   

The Board notes that during the pendency of the appeal a 
January 2006 Decision Review Officer (DRO) decision granted 
service connection for onychomycosis of the toe nails and pes 
planus.  Therefore, those matters are no longer before the 
Board.  

The issue of service connection for a sleep disorder is being 
remanded  to the RO via the Appeals Management Center (AMC) 
for additional development of the record.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The currently demonstrated dry eye syndrome with 
orbicularis myokymia is shown as likely as not to have had 
its clinical onset during the Veteran's extensive active 
service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by dry eye syndrome with orbicularis 
myokymia is due to disease or injury that was incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and to the extent that the action taken 
hereinbelow is favorable to the veteran, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  


Dry Eye Syndrome with Orbicularis Myokymia 

The Veteran asserts that he developed dry eye syndrome with 
orbicularis myokymia during active service.  

The service treatment record is silent for any injury or 
disease to the Veteran's eyes.  However, an Air Force 
physician stated in an April 2005 letter that he was the 
Veteran's primary care physician since July 2001 and began 
seeing him in the clinic setting in August 2001.  He stated 
that in the Fall of 2001 the Veteran complained of a 
reoccurring twitch in his right eye.  The Veteran stated that 
the condition resulted in some increased lacrimation but 
otherwise did not affect his vision.  

At the February 2004 VA examination, the veteran presented 
with a history of degradation of the vision, occasional 
twitching of the lower eyelids (orbicularis  myokymia), light 
sensitivity and foreign body sensation.  He was diagnosed 
with refractive error; bilateral dry eye syndrome, most 
likely the cause of orbicularis myokymia; and early nuclear 
changes in both eyes.  

Service connection may be established by a continuity of 
symptomatology, not necessarily continuity of treatment, 
between a current disorder and service.  Wilson v. Derwinski, 
2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  Lay 
evidence of symptomatology is pertinent to a claim for 
service connection, if corroborated by medical evidence.  
Rhodes v. Brown, 4 Vet. App. 124, 126-27 (1993). 

In this case, a careful review of the evidence shows that the 
Veteran was treated during service for dry eye syndrome with 
orbicularis myokymia.  The Board notes that the service 
treatment was a few months prior to discharge and shortly 
before the VA examination in February 2004.  

In addition, the Board finds the lay statements of the 
Veteran to be credible for the purpose of establishing the 
onset of symptoms of the eye condition during service that 
was diagnosed shortly after his retirement.  

Thus, in agreeing with the Veteran's lay statements, the dry 
eye syndrome with orbicularis myokymia as likely as not had 
its clinical onset during service.   


ORDER

Service connection for dry eye syndrome with orbicularis 
myokymia is granted. 


REMAND

Based on a review of the record, the Board finds that further 
development is required as to the issue of service connection 
for a claimed sleep disorder.  

The Board notes that a November 2001 treatment notes reveals 
the Veteran was seen for sleep related problems.  It was 
noted that he had a five-year history of sleep disturbance.  
He had insomnia, difficulty initiating sleep, and a pattern 
of sleeping for 2 to 3 hours and awakening for 2 to 3 hours 
before he could try to fall back to sleep.  He was diagnosed 
with dyssomnia, not otherwise specified, and treated with 
medication. 

At the Veteran's February 2004 VA examination, the Veteran 
reported having a history of waking up in the middle of night 
with a 2001 sleep study being normal.  It was noted that he 
was told to sleep later in the day and get a normal sleep 
pattern.  

A July 2004 VA treatment note revealed that the veteran had 
problems sleeping for the past 3 years when he awoke and did 
not  fall back to sleep.  

Given the treatment in service and thereafter, the Board 
finds that the veteran should be afforded to a VA examination 
to determine whether he is suffering from a sleep disorder.  

The veteran also should be encouraged to provide information 
or records referable to any related treatment since service.  

Accordingly, the matter is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to notify 
him that he may submit information or 
medical evidence to show that he 
currently is receiving treatment for the 
claimed sleep disorder.  Based on his 
response, any indicated action should be 
undertaken to assist the veteran in 
supporting his claim.  

2.  The RO should then arrange for a VA 
examination to determine the nature of 
the claimed sleep disorder.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician, and the physician's report 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  

The report should contain a detailed 
account of the manifestations of any 
sleep condition found to be present  

2.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim in light 
of all pertinent evidence and legal 
authority.  If any benefit sought on 
appeal remains denied, the RO must 
furnish to the veteran and his attorney 
an appropriate Supplemental Statement of 
the Case that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals




 Department of Veterans Affairs


